Detailed Action
Claims 1-5 and 8-11 and 14-18 are pending. 
Claims 1-5 and 8-11 and 14-18 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 8-9, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Milosevski et al (Pub. No.: US 2009/0077594 A1) in view of Stephenson et al (Pub. No.: US 2016/0380780 A1).

As per claim 1, Milosevski discloses a method for temporary and local content release of digital data stored on a personal electronic device, comprising:  -	5authenticating (Milosevski, paragraph 0015) a first personal electronic device (Milosevski, Fig 1 item 6a-6c, paragraph 0011) on a server (Milosevski, Fig 1 item 2, paragraph 0011),  of an on- board entertainment system on board a transport structure (Milosevski, Fig 1, paragraph 0011); -	establishing a wireless network connection between the authenticated first personal electronic device and the server (Milosevski, Fig 1, paragraph 0011, claim 3); -	transferring media data stored on the first personal electronic device to 10the server over the wireless network connection (Milosevski, paragraph 0015, claim 3); -	storing the transferred media data in a memory of the server (Milosevski, paragraph 0015); -	5authenticating (Milosevski, paragraph 0015) a second personal electronic device (Milosevski, Fig 1 item 6a-6c, paragraph 0011) on the server (Milosevski, Fig 1 item 2, paragraph 0011),  of the on- board entertainment system on board a transport structure (Milosevski, Fig 1, paragraph 0011);-	establishing a wireless network connection between the authenticated second personal electronic device and the server (Milosevski, Fig 1, paragraph 0011, claim 3);-	selecting some of the temporarily stored media data by a second personal electronic device, (Milosevski, Fig 1, paragraph 0016 wherein the device having the control panel of each passenger’s seat  (including a second passenger) can be the second personal electronic device);  and  -	15streaming the selected media data from the server to the second personal electronic device via the wireless network connection between the second personal electronic device and the server (Milosevski, paragraph 0015-0016).  Milosevski does not explicitly disclose that ), the first personal electronic device being a smartphone, the second personal electronic device being a smartphone and the media data is temporarily stored. However, Stephenson discloses the first personal electronic device being a smartphone (Stephenson, Fig 1 item 112, paragraph 0025 wherein the computing device 112 can be a smartphone), the second personal electronic device being a smartphone (Stephenson, Fig 1 item 122, paragraph 0025 wherein the computing device 122 can be a smartphone) and the media data is temporarily stored (Stephenson, Fig 1 step 145, paragraph 0006, 0035 wherein the server 130 can delete the media file after a user-specified amount of days or time has elapsed).


As per claim 3, claim 1 is incorporated and Milosevski further discloses that the transfer of the media data is only carried out for the media data that have been released for transfer by a 25user of the first personal electronic device (Milosevski, paragraph 0015-0016);

As per claim 4, claim 3 is incorporated and Milosevski further discloses that before the released media data are transferred, the media data are checked by the server for authenticity and existing authorization from the user for the media data to be used (Milosevski, paragraph 0015); 

As per claim 8, claim 1 is incorporated and Milosevski further discloses he server checks that users of 20the first and second personal electronic devices are authorized to be on board the transport structure for the duration of a journey (Milosevski, paragraph 0015); 

Claims 9-14 and 16-18 are rejected under the same rationale as claim 1-4 and 6-8. 

As per claim 15, claim 19 is incorporated and Milosevski further discloses the processor is also configured to 10render the media data streamed on the second personal electronic device permanently or at least temporarily usable for a user of the second personal electronic device beyond an end of the journey by suitable data release mechanisms (Milosevski, paragraph 0016);


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Milosevski et al (Pub. No.: US 2009/0077594 A1) in view of Stephenson et al (Pub. No.: US 2016/0380780 A1) and Zimmermann et al (Pub. No.: US 2013/0117857 A1).

As per claim 2, claim 1 is incorporated and Milosevski in view of Stephenson does not explicitly disclose that the transferred media data are temporarily stored for a duration of a journey of a user of the first personal 20electronic device on the transport structure, and the transferred media data are deleted from the memory of the server once the journey is over.  However, Stephenson already discloses that the user can specify an amount of days or time for the media files to be deleted after (Stephenson, paragraph 0035) and thus a user can use this to specify that the media data to be deleted once the journey is over as claimed. However, to make the record clear, Examiner introduces Zimmermann to disclose the data are temporarily stored for a duration of a journey of a user of the first personal 20electronic device on the transport structure, and the data are deleted from the memory of the server once the journey is over (Zimmermann, paragraph 0013).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Milosevski and Stephenson with Zimmermann so that data is deleted once the journey is over as claimed because this would have provided a way to secure passengers data from unauthorized used (see Zimmermann paragraph 0005-0006).      

Claim 10 is rejected under the same rational as claim 2. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Milosevski et al (Pub. No.: US 2009/0077594 A1) in view of Stephenson et al (Pub. No.: US 2016/0380780 A1) and Scurtu et al (Pub. No.: US 2017/0272794 A1).

As per claim 5, claim 4 is incorporated and Milosevski and Stephenson do not explicitly disclose checking the media data by the server, an authenticity and authorization check is carried out by a media server from a third-party supplier to which the server maintains a data connection. However, Scurtu discloses checking the media data by the server, an authenticity and authorization check is carried out by a media server from a third-party supplier to which the server maintains a data connection (Scurtu, paragraph 0041). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Milosevski and Stephenson with Scurtu as claimed because this would have provided a way to efficiently authenticate and authorize media access (see Scurtu paragraph 0006).   

Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are now moot in lights of the new grounds of rejection:
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454